Citation Nr: 0106748	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-02-000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance and attendance of another person 
or due to being housebound.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from November 1962 to 
January 1976.  Service from April 1972 to January 1976 was 
under dishonorable conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the requirements for a well-
grounded claim, and redefined the obligations of the VA with 
respect to the duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A); 
see Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Specifically, the Veterans Claims Assistance Act requires VA 
to provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  See also 38 C.F.R. § 19.9 (2000); 
Goss v. Brown, 9 Vet. App. 109, 114 (1996).  

The veteran asserts that he is entitled to special monthly 
pension.  A brief review of the evidence of record reflects 
that the veteran has no service-connected disability.  The 
veteran is in receipt of non-service connected pension for 
hypertension evaluated as 10 percent disabling; diabetes 
mellitus evaluated as 10 percent disabling; status post 
cholecystectomy due to cholelithiasis evaluated as 10 percent 
disabling; Hepatitis C evaluated as 10 percent disabling; and 
pancreatitis evaluated as 60 percent disabling.  The combined 
non-service connected disability rating is 80 percent.  

The report of the VA general medical examination accorded the 
veteran in December 1999 reflects that the veteran appeared 
chronically ill.  The report of examination added the 
following diagnosed conditions: low back pain, nephropathy 
and proteinuria associated with the insulin dependent 
diabetes, and chronic obstructive pulmonary disease.  The 
examiner noted that while the veteran's girlfriend and mother 
cook and clean up after him, he lived alone, he drove a car, 
and he was able to dress, bathe, shave, complete oral 
hygiene, defecate, and urinate without assistance.  He 
administered his own medications.  

The Board also observes that since the December 1999 VA 
examination for pension purposes, the veteran has asserted 
that due to his weakened condition, he has been unable to 
perform his activities of daily living 4 days out of the week 
and that he is incontinent.  VA outpatient treatment records 
dated from January to March 2000 reflect the resumption of 
alcohol use, incontinence, the use of diapers, and complaints 
of abdominal pain.  The clinical findings and diagnoses 
reflect a moderately enlarged prostate, weight gain, probable 
developing ascites, + hepatomegaly, and polyuria that may be 
a combination of poorly controlled blood sugars +/- 
natriuresis associated with end stage liver disease.  While 
there is a reference to the veteran's not taking insulin 
regularly in March 2000, there is no reference to the 
veteran's ability or inability to care for his personal needs 
due to the multiple disabilities.  

Based on the above clinical findings and the prevailing law, 
the Board determines that a comprehensive general medical 
examination is warranted to fully evaluate the severity of 
and the limitations posed by the veteran's multiple 
disabilities with a discussion of whether the veteran is or 
is not in need of aid and attendance of another or housebound 
due to his multiple disabilities to include end stage liver 
disease. 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should associate with the 
claims folder all VA treatment records 
for the veteran dated for the period from 
March 2000 to the present for the 
treatment of the following conditions: 
hypertension, diabetes mellitus, status 
post cholecystectomy, Hepatitis C, 
pancreatitis, low back pain, nephropathy 
and proteinuria associated with the 
insulin dependent diabetes, chronic 
obstructive pulmonary disease, and any 
other conditions attributed to the end 
stage liver disease.  

2.  The veteran should be afforded a 
comprehensive VA examination for 
housebound status or permanent need for 
aid and attendance considering the 
following medical conditions: 
hypertension, diabetes mellitus, status 
post cholecystectomy, Hepatitis C, 
pancreatitis, low back pain, nephropathy 
and proteinuria associated with the 
insulin dependent diabetes, chronic 
obstructive pulmonary disease, and any 
other diagnosed conditions.  All 
necessary tests should be performed in 
connection with this examination.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  

The examiner should complete the 
examination report, responding to all 
questions therein, including whether the 
veteran is able to feed, dress himself, 
attend to the wants of nature, ambulate 
outside the home without assistance, 
etc., and, if not, what specific 
disabilities are implicated in his 
inability to perform such self-care 
tasks.  Any and all opinions expressed 
must be based on the evidence in the 
claims file.  If for any reason the 
examiner is unable to provide a complete 
opinion, he should provide an 
explanation.  

3.  Prior to assigning a schedular 
evaluation for each non-service connected 
disability and readjudicating the claim of 
entitlement to special monthly pension, 
the RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
veteran need take no action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



 

